     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,              )
et al., on behalf of                 )
themselves, their                    )
patients, physicians,                )
clinic administrators,               )
and staff,                           )
                                     )
       Plaintiffs,                   )
                                     )        CIVIL ACTION NO.
       v.                            )          2:19cv365-MHT
                                     )               (WO)
STEVEN MARSHALL, in his              )
official capacity as                 )
Alabama Attorney General,            )
et al.,                              )
                                     )
       Defendants.                   )

                                ORDER

      On    March     27,   2020,    the    State     Health      Officer

published an order mandating the postponement of a wide

range of medical procedures, with certain exceptions,

until at least April 17.            On April 3, the court entered

an    order     clarifying     the       applicability       of    these

exceptions.      Also on April 3, the State Health Officer

issued      a   new    order    that       extended    the     relevant

restrictions until April 30.             The plaintiffs then filed
an emergency motion for clarification (doc. no. 112),

asking, in effect, whether the court’s ruling applied

to the updated end date of the mandatory postponements,

April 30.

      The court, having been orally informed by counsel

for   the   defendants   that   they   do    not   oppose    the

following, ORDERS that, to the extent that any provider

could lawfully have considered the April 17 expiration

date from the March 27 order, that provider can instead

consider the new expiration date of April 30, 2020.

Accordingly,   plaintiffs’   motion    for   clarification   is

granted to that extent.

      DONE, this the 3rd day of April, 2020.


                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
